197 Pa. Superior Ct. 59 (1961)
Sinclair, Appellant,
v.
Sinclair.
Superior Court of Pennsylvania.
Argued November 14, 1961.
December 14, 1961.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
Louis C. Glasso, for appellant.
Norman Paul Wolken, with him Wolken & Landy, for appellee.
OPINION PER CURIAM, December 14, 1961:
The order of the Court of Common Pleas of Allegheny County is affirmed on the opinion of Judge ROBERT VAN DER VOORT for the court below, reported at 25 Pa. D. & C. 2d 475.